Citation Nr: 0636009	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1986 to October 
1996.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2004 decision by the RO which 
denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran contends that his unit was deployed to the 
Persian Gulf under the 18th Airborne Corps and attached to 
the 24th Infantry Division in August 1990, and that his 
primary duty was that of a medical specialist, providing 
medical care to wounded soldiers, mostly from the 24th 
Infantry Division.  (See veteran's August 2004 letter).  His 
principal stressors involved seeing dead bodies while riding 
in a convoy down the "Highway of Death" (Highway 8) to 
Basra in late February 1991.  

The evidentiary record shows that the veteran was assigned to 
Company F, 724th Support Battalion (Co F, 724th Spt Bn) at Ft 
Stewart, Georgia as an ambulance aide driver from January 
1989 to May 1994.  His primary Military Occupation Specialty 
(MOS) was 91A10, medical equipment repairer (the service 
personnel records show 91A10 as medical specialist).  The 
records also showed that he was a student in Medical Corpsman 
school (91B20) at Ft. Sam Houston in 1988, but that he was 
dropped from the program in December 1988 and reassigned to 
the Co F, 724th Spt Bn in January 1989.  The personnel 
records showed that he served in Saudi Arabia from August 8, 
1990 to March 27, 1991, but does not indicate his unit of 
assignment or show any change in his MOS or duty assignment 
from that of an ambulance aide driver.  

Although the veteran provided statements from another soldier 
who was reportedly in the convoy down the "Highway of 
Death," the soldier was not a member of the veteran's unit.  
Therefore, his statements, alone, would not be sufficient to 
confirm the veteran's stressors, particularly since the 
veteran's official service records showed that he was only in 
Saudi Arabia.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the Department of the Army or 
any other appropriate agency to obtain a 
unit history report for Co F, 724th 
Support Battalion from August 1990 April 
1, 1991, and to determine its area of 
operations in Southwest Asia during that 
time.  Of particular interest are any 
records showing that Company F was 
involved in providing medical treatment 
to wounded/injured soldiers or involved 
in troop movement down the "Highway of 
Death" to Basra in late February 1991.  
All attempts to obtain the foregoing 
documents should be fully outlined 
according to applicable procedures, and 
any negative response to the request(s) 
for records should be committed to 
writing and made a part of the record.  

2. After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).  


